NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                            July 7, 2015

      Hon. Cynthia T. Sheppard                     Hon. Leslie Werner
      Attorney at Law                              Attorney at Law
      P. O. Box 67                                 P. O. Box 247
      Cuero, TX 77954                              Victoria, TX 77902
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00095-CV
      Tr.Ct.No. 13-13-22,628
      Style:    Nadir N. Ali & Mumtaz Ali v. Flessner Enterprises, Inc.


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of June 30, 2015, the
      date of receipt.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch